Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 1 of 20 PageID 400




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ANDREW PERRONG,

        Plaintiff,                                           Case No. 8:20-cv-01905

vs.

TOTAL INSURANCE BROKERS, LLC,
et al.

        Defendants,

___________________________________/

         DEFENDANT TOTAL INSURANCE BROKERS, LLC’S ANSWER AND
      AFFIRMATIVE DEFENSES TO PLAINTIFF'S FIRST AMENDED COMPLAINT

        Defendant Total Insurance Brokers, LLC (“TIB”), by and through its undersigned counsel,

submits its Answer and Affirmative Defenses in response to the putative First Amended Class

Action Complaint (“Complaint”) filed by Plaintiff Andrew Perrong (“Plaintiff”) (Dkt. 20). TIB

expressly denies any allegations not specifically admitted herein, and states as follows:

        1.      As the Supreme Court explained recently, “Americans passionately disagree about
many things. But they are largely united in their disdain for robocalls. The Federal Government
receives a staggering number of complaints about robocalls—3.7 million complaints in 2019
alone. The States likewise field a constant barrage of complaints. For nearly 30 years, the people’s
representatives in Congress have been fighting back. As relevant here, the Telephone Consumer
Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell phones and home
phones.” Barr v. Am. Ass’n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(July 6, 2020).

        ANSWER:        Paragraph 1 of the Complaint contains dicta that is immaterial and should

be stricken and/or legal conclusions to which no response is required. To the extent a response is

required, TIB states that the referenced case speaks for itself, denies that it has any relevance to

the TIB, and otherwise denies any allegations in Paragraph 1.

        2.      Plaintiff Andrew Perrong brings this action under the TCPA alleging that
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 2 of 20 PageID 401




Defendant Total Insurance Brokers, LLC (“Total Insurance”) hired Consumer Direct Media LLC
(“Consumer Direct”) to generate new customers for them. Consumer Direct hired GO Dynamiq
a/k/a Artificial Intelligence for You (“AIFY”), who sent Mr. Perrong and others pre- recorded
telemarketing calls for purposes of promoting their goods and services without his prior express
written consent.

        ANSWER:         TIB admits that Plaintiff purports to bring an individual action pursuant to

the Telephone Consumer Protection Act (“TCPA”) but denies that Plaintiff is entitled to any relief

against TIB and otherwise denies any allegations in Paragraph 2.

       3.     Because these calls were transmitted using technology capable of generating
thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other
persons who received similar calls.

        ANSWER:         TIB admits that Plaintiff purports to bring this claim as a class action, but

denies that Plaintiff is entitled to any relief against TIB nor is this case suitable as a class action

under Fed. R. Civ. P. 23 and the applicable law. TIB further denies that Plaintiff is entitled to

represent the class.

        4.     A class action is the best means of obtaining redress for the Defendants’ illegal
telemarketing and is consistent both with the private right of action afforded by the TCPA and the
fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

        ANSWER:         TIB denies the allegations set forth in Paragraph 4 of the Complaint.

                                               Parties

        5.      Plaintiff Andrew Perrong resides in Pennsylvania.

        ANSWER:         TIB lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 5 of the Complaint and therefore denies them.


        6.      Defendant Total Insurance Brokers, LLC is a Florida limited liability company with
its principal place of business in this District.

        ANSWER:         TIB admits that it is a Florida limited liability company with its principal

place of business in this District.




                                                  2
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 3 of 20 PageID 402




      7.       Defendant Consumer Direct Media LLC is a Massachusetts limited liability
company.

       ANSWER:         Admitted.

       8.      Defendant AIFY LLC is a Nevada limited liability company.

       ANSWER:         Without knowledge; therefore, denied.

                                       Jurisdiction & Venue

       9.     The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.
§ 227 et seq.

       ANSWER:         Paragraph 9 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, TIB admits that the Court has federal-

question subject-matter jurisdiction over Plaintiff’s claims, but TIB denies all of Plaintiff’s claims

to the extent not specifically admitted herein.

       10.     [Filed under seal.]

     ANSWER:           Paragraph 10 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, denied.

       11.      Similarly, AIFY LLC is a vendor and sub-agent of Consumer Direct Media LLC
under the agreement it had with Total Insurance Brokers and has a reasonable expectation of
having to litigate any disputes in this District.

       ANSWER:         Denied.

       12.     Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant Total
Insurance Brokers is a resident of this District. Venue is also proper under 28 U.S.C. § 1391(b)(2)
because the telemarketing campaign that is the subject of this lawsuit was organized in Florida.

       ANSWER:         Paragraph 12 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, TIB admits that this Court is the proper

venue for Plaintiff’s claims, but TIB denies all of Plaintiff’s claims to the extent not specifically

admitted herein.

                                      Statutory Background


                                                  3
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 4 of 20 PageID 403




THE TCPA

       13.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .
can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.
No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

       ANSWER:         Paragraph 13 consists of Plaintiff’s characterization of the TCPA and

conclusions of law and legal argument to which no response is required and that is immaterial and

should be stricken. To the extent a response is required, TIB states that the TCPA speaks for itself

and refers to the statute and its regulations for their true and complete contents. TIB denies that

the referenced language has any relevance to the TIB, and otherwise denies any allegations in

Paragraph 13.

        14.     The TCPA makes it unlawful to (1) make calls to cellular telephone lines or lines
for which the called party is charged for the call using an “automatic telephone dialing system,”
or (2) make calls to any cellular line, line for which the called party is charged for the call, or
residential line using an artificial or prerecorded voice, without the call recipient’s prior express
consent. See 47 U.S.C. § 227(b)(1)(A) & (B); In the Matter of Rules & Regulations Implementing
the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012).

       ANSWER:         Paragraph 14 consists of Plaintiff’s characterization of the TCPA and

conclusions of law and legal argument to which no response is required. To the extent a response

is required, TIB states that the TCPA speaks for itself and refers to the statute and its regulations

for their true and complete contents. TIB otherwise denies any allegations in Paragraph 14.

        15.    These calls are prohibited because, as Congress found, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live solicitation calls and can
be costly and inconvenient.

       ANSWER:         Paragraph 15 consists of Plaintiff’s characterization of Congress’s

purported findings and conclusions of law and legal argument to which no response is required

and that is immaterial and should be stricken. To the extent a response is required, TIB denies any

allegations in Paragraph 15.

                                       Factual Allegations


                                                 4
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 5 of 20 PageID 404




       16.     Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       ANSWER:           Paragraph 16 consists of Plaintiff’s conclusions of law and legal argument

to which no response is required. To the extent a response is required, TIB lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 12 and

therefore denies them.

       17.     Total Insurance is in the health insurance marketing business.

       ANSWER:           Denied as stated. TIB is engaged in the business of selling insurance

products and technology platforms to help agencies market insurance products. While it is

admitted that marketing is sometimes part of the sale process, TIB’s primary business is not

marketing insurance products.

       18.     To generate new customers, Total Insurance relies on telemarketing.

       ANSWER:           TIB states that it may from time to time engage in certain lawful

telemarketing as part of its business.

       19.     However, this telemarketing is often conducted by third parties hired by Total
Insurance, such as AIFY and Consumer Direct Media.

       ANSWER:           Denied.

       20.     The telemarketing includes the use of pre-recorded messages.

       ANSWER:           Denied.

      21.     Mr. Perrong’s number, 215-338-XXXX, is assigned to a telephone service for
which Mr. Perrong is charged for each call.

       ANSWER:           TIB is without knowledge of information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 21; therefore, denied.

       22.     Mr. Perrong receives a ring charge for each call placed to him on that line.

       ANSWER:           TIB is without knowledge of information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 22; therefore, denied.


                                                  5
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 6 of 20 PageID 405




         23.       Mr. Perrong is also charged per minute for each call placed to him on that line.

         ANSWER:            TIB is without knowledge of information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 23; therefore, denied.

      24.    On July 6 and July 21, 2020, among other days, AIFY called Mr. Perrong on his
number 215-338-XXXX.

         ANSWER:            TIB denies the allegations in Paragraph 24 of the Complaint.

       25.     The calls on July 6 and July 21 began with the following pre-recorded message
regarding health insurance:

         Please listen carefully. Additional insurance benefits are now available for
         recipients of Medicare Part A and Part B. This will include dental, vision, and
         prescriptions that were not previously covered. To speak with your representative
         press five on your phone now. Thank you.

         ANSWER:            TIB is without knowledge of information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 25; therefore, denied.

         26.       The caller was not identified on the recording for either message.

         ANSWER:            TIB is without knowledge of information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 26; therefore, denied.

       27.     To learn the identity of the company calling him, Mr. Perrong engaged the
telemarketer and learned their identity.

         ANSWER:            TIB lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 27 and therefore denies them.

      28.     On the July 6, 2020 call, Mr. Perrong eventually spoke with Jeremiah Norton, an
employee of the Total Insurance.

         ANSWER:            Admitted that Plaintiff spoke with Jeremiah Norton on July 6, 2020, but in

the relevant recording, Plaintiff—a serial TCPA litigant1—used a fake name to misrepresent his


1
 See Dkt. 68 at 1, Perrong v. Golden Rule Ins. Co., Case No. 19-cv-01940 (S.D. Ind.) (TIB insurance company stating
“Perrong has used 16 different phone numbers since 2015 and filed a whopping 74 TCPA lawsuits in the same time
period”) (emphasis in original); see also id. at Dkt. 88 at 2 (order rejecting plaintiff’s request for a protective order to


                                                             6
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 7 of 20 PageID 406




true identity. Plaintiff falsely identified himself as “Jason Walloon”—the last name of which he

specifically spelled out—before claiming he had been called at Plaintiff’s number and that it was

the best number for contacting him.2

       29.   Mr. Perrong then received an e-mail from Mr. Norton that was sent from
jnorton@tibhealth.com promoting TIB’s health insurance products.

         ANSWER:           Admitted that—based upon Plaintiff’s misrepresentations—TIB sent an e-

mail to “Jason.Walloon@deletext.com,” an e-mail address that Plaintiff provided on the recorded

call and that Plaintiff specifically spelled out on the call when inviting emails to that address in

order to receive more information on health insurance as discussed and requested by Plaintiff on

the call.

         30.      That is an e-mail address and domain owned by the Defendant.

         ANSWER:           TIB admits that it owns the e-mail address and domain set forth in Paragraph

30 of the Complaint.

       31.        On the July 21, 2020 call, Mr. Perrong spoke with Dione Dennard, an employee of
the TIB.

         ANSWER:           Admitted that Plaintiff spoke with TIB on July 21, 2020, but in the relevant

recording, Plaintiff—a serial TCPA litigant—used a fake name to misrepresent his true identity.

Plaintiff falsely identified himself as “Jason Placer” before confirming that he was calling from

Plaintiff’s number and granting permission to call him at this number in the future.3


limit access to portions of his IP address where “Mr. Perrong contends that if he … must produce his full IP addresses
to Golden Rule, ‘the information could readily be used by entities involved in generating the Perrong lead [the lead
that resulted in the solicitation of Golden Rule's insurance product(s) to him] to manufacture evidence that Plaintiff
submitted his information on a website to solicit the call at issue in this case.’”).
2
  Plaintiff claimed on the call to have Medicare Parts A and B. Upon information and belief, this is also false as
Plaintiff is believed to be approximately 23 years of age. See Christian Hetrick, Meet the robocall avenger: Andrew
Perrong, 21, sues those pesky callers for cash, The Philadelphia Inquirer, Nov. 2, 2018, available at
https://www.inquirer.com/philly/business/robocall-lawsuits-verizon-citibank-andrew-perrong-20181102.html.
3
  Plaintiff also claimed on this call to have Medicare Parts A and B and that he “has been on Medicare since he turned
65.” Upon information and belief, this is also false as Plaintiff is believed to be approximately 23 years of age. See
Christian Hetrick, Meet the robocall avenger: Andrew Perrong, 21, sues those pesky callers for cash, THE


                                                          7
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 8 of 20 PageID 407




       32.      On both calls, the employees of the Total Insurance attempted to sell insurance
services.

        ANSWER:          Admitted that TIB offered to provide further information on and help

Plaintiff obtain health insurance based upon Plaintiff’s request; otherwise, denied.

       33.     Mr. Perrong, and others who received these calls, were temporarily deprived of
legitimate use of their phones and their privacy was invaded.

        ANSWER:          TIB denies the allegations set forth in Paragraph 33 of the Complaint.

        Total Insurance Broker’s Liability for Consumer Direct and AIFY’s Conduct

        34.    The FCC has explained for over 25 years that its “rules generally establish that the
party on whose behalf a solicitation is made bears ultimate responsibility for any violations.” See
In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion
and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

        ANSWER:          Paragraph 34 consists of Plaintiff’s characterization of what “[t]he FCC has

explained” and conclusions of law and legal argument to which no response is required. To the

extent a response is required, TIB states that the TCPA speaks for itself and refers to the statute

and its regulations for their true and complete contents. TIB denies that the referenced language

has any relevance to TIB, and otherwise denies any allegations in Paragraph 34.

         35.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding
that sellers such as Total Insurance Brokers may not avoid liability by outsourcing telemarketing:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities
        to unsupervised third parties would leave consumers in many cases without an effective
        remedy for telemarketing intrusions. This would particularly be so if the telemarketers
        were judgment proof, unidentifiable, or located outside the United States, as is often the
        case. Even where third-party telemarketers are identifiable, solvent, and amenable to
        judgment limiting liability to the telemarketer that physically places the call would make
        enforcement in many cases substantially more expensive and less efficient, since
        consumers (or law enforcement agencies) would be required to sue each marketer
        separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may
        have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
        make a substantive difference for consumer privacy.


PHILADELPHIA INQUIRER, Nov. 2, 2018, available at https://www.inquirer.com/philly/business/robocall-lawsuits-
verizon-citibank-andrew-perrong-20181102.html.


                                                     8
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 9 of 20 PageID 408




May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       ANSWER:         Paragraph 35 consists of Plaintiff’s characterization of what “[t]he FCC

confirmed” and conclusions of law and legal argument to which no response is required. To the

extent a response is required, TIB states that the TCPA speaks for itself and refers to the statute

and its regulations for their true and complete contents. TIB denies that the referenced language

has any relevance to TIB, and otherwise denies any allegations in Paragraph 35.

        36.      More specifically, the May 2013 FCC Ruling held that, even in the absence of
evidence of a formal contractual relationship between the seller and the telemarketer (unlike here),
a seller is liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority”
to make the calls. 28 FCC Rcd at 6586 (¶ 34).

       ANSWER:         Paragraph 36 consists of Plaintiff’s characterization of what an “FCC

Ruling held” and conclusions of law and legal argument to which no response is required. To the

extent a response is required, TIB states that the TCPA speaks for itself and refers to the statute

and its regulations for their true and complete contents. TIB denies that the referenced language

has any relevance to TIB, and otherwise denies any allegations in Paragraph 36.

       37.     The May 2013 FCC Ruling further clarifies the circumstances under which a
telemarketer has apparent authority:

       [A]pparent authority may be supported by evidence that the seller allows the outside sales
       entity access to information and systems that normally would be within the seller’s
       exclusive control, including: access to detailed information regarding the nature and
       pricing of the seller’s products and services or to the seller’s customer information. The
       ability by the outside sales entity to enter consumer information into the seller’s sales or
       customer systems, as well as the authority to use the seller’s trade name, trademark and
       service mark may also be relevant. It may also be persuasive that the seller approved,
       wrote or reviewed the outside entity’s telemarketing scripts. Finally, a seller would be
       responsible under the TCPA for the unauthorized conduct of a third-party telemarketer
       that is otherwise authorized to market on the seller’s behalf if the seller knew (or
       reasonably should have known) that the telemarketer was violating the TCPA on the
       seller’s behalf and the seller failed to take effective steps within its power to force the
       telemarketer to cease that conduct.

28 CC Rcd at 6592 (¶ 46).




                                                  9
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 10 of 20 PageID 409




        ANSWER:         Paragraph 37 consists of Plaintiff’s characterization of what an “FCC

 Ruling further clarifies” and conclusions of law and legal argument to which no response is

 required. To the extent a response is required, TIB states that the TCPA speaks for itself and refers

 to the statute and its regulations for their true and complete contents. TIB denies that the referenced

 language has any relevance to TIB, and otherwise denies any allegations in Paragraph 37.

        38.   Total Insurance Brokers is legally responsible for ensuring that Consumer Direct
 Media and AIFY complied with the TCPA, even if Total Insurance Brokers did not itself make the
 calls.

        ANSWER:         Denied.

        39.      Total Insurance Brokers knowingly and actively accepted business that originated
 through the illegal telemarketing calls from Consumer Direct Media and AIFY.

        ANSWER:         Denied.

        40.    Total Insurance Brokers did not audit the telemarketing practices of Consumer
 Direct Media or AIFY.

        ANSWER:         Admitted.

        41.     [Filed under seal.]

        ANSWER:         Denied.

         42.    Furthermore, Total Insurance Brokers accepted the business from illegal calls from
 Consumer Direct Media and AIFY, even while it was being sued in another TCPA lawsuit for the
 calling conduct of Consumer Direct Media and AIFY.

        ANSWER:         Denied.

        43.    Moreover, Total Insurance Brokers maintained interim control over Consumer
 Direct Media and AIFY’s actions.

        ANSWER:         Denied.

        44.     [Filed under seal.]


        ANSWER:         Denied.

        45.     [Filed under seal.]



                                                   10
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 11 of 20 PageID 410




        ANSWER:         Denied.

         46.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence
 of these kinds of relationships . . . through discovery, if they are not independently privy to such
 information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent
 authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden of
 demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was
 acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

        ANSWER:         Paragraph 46 consists of Plaintiff’s characterization of what an “FCC

 Ruling states” and conclusions of law and legal argument to which no response is required. To

 the extent a response is required, TIB states that the TCPA speaks for itself and refers to the statute

 and its regulations for their true and complete contents. TIB denies that the referenced language

 has any relevance to TIB, and otherwise denies any allegations in Paragraph 46.

                                      Class Action Allegations

       47.      As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil
 Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

        ANSWER:         Paragraph 47 is Plaintiff’s characterization of Plaintiff’s lawsuit, to which

 no response is required. To the extent a response is required, TIB admits that Plaintiff purports to

 bring this action on behalf of others, but denies that this action meets the requirements of Rule 23

 of the Federal Rules of Civil Procedure, that Plaintiff is a proper class representative, and otherwise

 denies any allegations in Paragraph 47.

        48.     The proposed class are tentatively defined as:

        Plaintiff and all persons within the United States: (1) to whose cellular telephone
        number or number on which they are charged for the call, AIFY or Consumer
        Direct Media, or a third party on their behalf, placed a telemarketing call (2) within
        the four years prior to the filing of the Complaint (3) using the same or substantially
        similar pre- recorded message used to place telephone calls to Plaintiff (4) that was,
        or could have been, transferred to Total Insurance Brokers.

        ANSWER:         Paragraph 48 is Plaintiff’s narrative description of certain proposed classes,

 to which no response is required. To the extent a response is required, TIB admits that Plaintiff



                                                   11
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 12 of 20 PageID 411




 purports to bring this action on behalf of others, but denies that this action meets the requirements

 of Rule 23 of the Federal Rules of Civil Procedure, that Plaintiff is a proper class representative,

 and otherwise denies any allegations in Paragraph 48.

          49.    The Plaintiff is a member of the class.

          ANSWER:        Paragraph 49 of the Complaint sets out legal conclusions to which no

 response is required. TIB denies the allegations in Paragraph 49 and further denies that this case

 is appropriate for a class action or that Plaintiff is entitled to represent the proposed class.

         50.    Excluded from the class are the Defendants, any entities in which the Defendants
 have a controlling interest, the Defendants’ agents and employees, any Judge to whom this action
 is assigned, and any member of the Judge’s staff and immediate family.

          ANSWER:        Paragraph 50 is Plaintiff’s description of exclusions from certain proposed

 classes, to which no response is required. To the extent a response is required, TIB admits that

 Plaintiff purports to bring this action on behalf of others, but denies that this action meets the

 requirements of Rule 23 of the Federal Rules of Civil Procedure, that Plaintiff is a proper class

 representative, and otherwise denies any allegations in Paragraph 50.

         51.     Class members are identifiable through phone records and phone number databases
 that will be obtained through discovery.

          ANSWER:        TIB lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 51 of the Complaint and therefore denies them. TIB further

 denies that this case is appropriate for a class action or that Plaintiff is entitled to represent the

 class.

        52.     Based on the automated nature of telemarketing campaigns, there are likely
 thousands of class members. Individual joinder of these persons is impracticable.

          ANSWER:        TIB lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 52 of the Complaint and therefore denies them. TIB further




                                                   12
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 13 of 20 PageID 412




 denies that this case is appropriate for a class action or that Plaintiff is entitled to represent the

 proposed class.

        53.      There are questions of law and fact common to Plaintiff and the proposed class,
 including:

                 a.      Whether the Defendants used a pre-recorded message to send telemarketing
                         calls;

                 b.      Whether the Defendants placed telemarketing calls without obtaining the
                         recipients’ valid prior express written consent;

                 c.      Whether Total Insurance Broker is liable for AIFY and Consumer Direct
                         Media’s conduct;

                 d.      Whether the Defendants’ TCPA violations were negligent, willful, or
                         knowing; and

                 e.      Whether the Plaintiff and the class members are entitled to statutory
                         damages because of the Defendants’ actions.

          ANSWER:        Paragraph 53, and its subparts a. through e., of the Complaint set out legal

 conclusions as to which no response is required. To the extent a response is required, TIB denies

 the allegations in Paragraph 35, and its subparts a. through e., of the Complaint and further denies

 that this action is appropriate for a class action or that Plaintiff is entitled to represent the proposed

 class.

        54.     Plaintiff’s claims are based on the same facts and legal theories as class members,
 and therefore are typical of the class members’ claims.

          ANSWER:        Paragraph 54 of the Complaint sets out legal conclusions as to which no

 response is required. To the extent a response is required, TIB denies the allegations in Paragraph

 54 of the Complaint and further denies that this action is appropriate for a class action or that

 Plaintiff is entitled to represent the proposed class.


         55.     Plaintiff is an adequate representative of the class because his interests do not
 conflict with the interests of the class, he will fairly and adequately protect the interests of the class
 and he is represented by counsel skilled and experienced in litigating TCPA class actions.



                                                    13
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 14 of 20 PageID 413




         ANSWER:         Paragraph 55 of the Complaint sets out legal conclusions as to which no

 response is required. To the extent a response is required, TIB denies the allegations in Paragraph

 55 of the Complaint and further denies that this action is appropriate for a class action or that

 Plaintiff is entitled to represent the proposed class.

         56.     The Defendants’ actions are applicable to the class and to Plaintiff.

         ANSWER:         Denied.

         57.    Common questions of law and fact predominate over questions affecting only
 individual class members, and a class action is the superior method for fair and efficient
 adjudication of the controversy. The only individual question concerns identification of class
 members, which will be ascertainable from records and databases maintained by Defendants and
 others.

         ANSWER:         Paragraph 57 of the Complaint sets out legal conclusions as to which no

 response is required. To the extent a response is required, TIB denies the allegations in Paragraph

 57 of the Complaint and further denies that this action is appropriate for a class action or that

 Plaintiff is entitled to represent the proposed class.

        58.     The likelihood that individual class members will prosecute separate actions is
 remote due to the time and expense necessary to prosecute an individual case, and given the small
 recoveries available through individual actions.

         ANSWER:         TIB lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 58 of the Complaint and therefore denies them. TIB further

 denies that this case is appropriate for a class action or that Plaintiff is entitled to represent the

 proposed class.

                                             Legal Claims

                                           Count One:
                               Violation of the TCPA’s provisions
                           prohibiting pre-recorded calls to cell phones

         59.     The Defendants violated the TCPA by initiating a pre-recorded call to Plaintiff’s

 telephone number assigned to a cellular telephone service without prior express written consent,


                                                   14
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 15 of 20 PageID 414




 or by the fact that such a call was made on their behalf.

         ANSWER:         TIB denies the allegations contained in Paragraph 59 of the Complaint.

         60.     The Defendants’ violations were willful or knowing.

         ANSWER:         TIB denies the allegations contained in Paragraph 60 of the Complaint.

        61.    The TCPA also permits injunctive relief, which the Plaintiff and the putative class
 seek by prohibiting the Defendants from using pre-recorded messages to call individuals, absent
 an emergency circumstance.

         ANSWER:         The TCPA speaks for itself. TIB denies that Plaintiff and any purported

 putative class is entitled to any alleged injunctive relief and otherwise denies the remaining

 allegations contained in Paragraph 61 of the Complaint.

                                             Relief Sought

         Plaintiff requests the following relief:
                 A.      That the Court certify the proposed class;
                 B.      That the Court appoint Plaintiff as class representative;
                 E.      That the Court appoint the undersigned counsel as counsel for the class;
                 F.      That the Court enter a judgment permanently enjoining the Defendant from
 using a pre-recorded message, absent an emergency circumstance.
                 G.      That the Court enter a judgment awarding Plaintiff and all class members
 statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or willful
 violation; and
                 H.      That the Plaintiff and all class members be granted other relief as is just and
 equitable under the circumstances.

         ANSWER:         TIB denies that Plaintiff is entitled to any relief whatsoever. TIB seeks

 dismissal of the Complaint, requests that various immaterial allegations in the Complaint be

 stricken, and requests that this Court enter judgment in TIB’s favor and against Plaintiff and award

 TIB its attorneys’ fees, costs, and all other appropriate relief.




                                                   15
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 16 of 20 PageID 415




                                      AFFIRMATIVE DEFENSES

                                       First Affirmative Defense
                                        (Health Care Messages)

        TIB alleges, on information and belief, that the calls referenced in Plaintiff’s Complaint

 deliver “health care message[s] under 47 C.F.R. § 64.1200(a)(2) and (a)(3)(v). TIB is not liable

 to the extent that the TCPA allows such calls delivering “health care messages” without consent,

 or with only certain limited consent, of the called party.

                                   Second Affirmative Defense
                        (No causation, intervening or superseding causation)

        Plaintiff’s Complaint, and the purported cause of action set forth therein, is barred because

 Plaintiff’s purported injury has been caused, in whole or in part, by Plaintiff’s own conduct,

 actions, omissions, delay or failure to act. Plaintiff and the putative class members claims are

 barred in whole or in part to the extent they were caused by themselves, their agents, and/or

 intervening or superseding causes or circumstances, or by third parties for whom TIB does not

 control and/or is not responsible.

                                       Third Affirmative Defense
                                               (Consent)

        Plaintiff’s Complaint, and the purported cause of action set forth therein, is barred because

 Plaintiff consented to all conduct surrounding the occurrences alleged in the Complaint, and,

 specifically, is barred to the extent that Plaintiff and/or any of the putative class members provided

 prior express consent for the complained-of calls, as set forth in 47 U.S.C. § 227(b)(1). Further,

 any claims are barred because the calls involved healthcare or emergency messages, permitted

 under the TCPA or consented to by Plaintiff and the putative class members.




                                                  16
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 17 of 20 PageID 416




                                   Fourth Affirmative Defense
                  (Equitable allocation, set-off, comparative fault of third parties)

        Any purported damage, loss or liability must be reduced and/or barred in proportion to the

 wrongful or negligent conduct of persons or entities other than TIB, including other parties in this

 case and/or third parties, under the doctrines of equitable allocation, recoupment, set-off,

 proportionate responsibility, and/or comparative fault.

                                    Fifth Affirmative Defense
     (Contributory fault, comparative fault, assumption of risk by claimants, estoppel, waiver)

        Plaintiff and the putative class members waived, ratified, are estopped, and/or are barred

 from obtaining any relief because they accepted, invited, consented and/or agreed to the purported

 calls and their alleged losses and damages were proximately caused by their own actions or

 omissions, including but not limited to using, advertising, or otherwise promoting or inviting calls

 to their phone number, or by the actions or omissions of third parties. Plaintiff and the putative

 class members claims are barred in whole or in part by the applicable terms and conditions and/or

 limitations of liability contained in any applicable agreements.

                                    Sixth Affirmative Defense
                                        (No Class Action)

        Plaintiff’s claims are barred because they cannot satisfy any or all of the requirements for

 maintaining a class action under Rule 23 of the Federal Rules of Civil Procedure because, among

 other reasons, questions of fact relating to each individual proposed class member predominate

 over the questions relating to the class, including but not limited to (a) whether each individual

 was allegedly contacted by TIB or on TIB’s behalf; (b) whether each individual or an agent of that

 individual provided consent prior to contact; (c) whether each individual wanted to receive the

 calls or had requested to receive the calls; and (d) who was the owner or regular user of each

 telephone number called at the time each message was allegedly played.



                                                  17
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 18 of 20 PageID 417




                                    Seventh Affirmative Defense
                                        (Unjust Enrichment)

        Plaintiff’s Complaint, and the purported cause of action set forth therein, is barred because

 the relief sought by Plaintiff would, if granted, unjustly enrich Plaintiff.

                                     Eighth Affirmative Defense
                                     (Adequate Remedy at Law)

        Plaintiff’s injunction remedy is barred in light of the fact that Plaintiff and the putative

 class members have an adequate remedy at law.

                                     Ninth Affirmative Defense
                                  (No Willful or Knowing Violation)

        To the extent that Plaintiff or the putative class seek treble damages under the TCPA, they

 offer no basis for the discretionary trebling of the statutory damages. Even if the allegations in the

 Complaint were true, which is denied, discretionary trebling of statutory damages by this Court is

 unwarranted based on the allegations.

                                     Tenth Affirmative Defense
                                      (De minims harm, if any)

        Plaintiff’s and the putative class members’ alleged recovery are barred to the extent they

 have not suffered any damages and/or by the doctrine of de minimis harm.

                                    Eleventh Affirmative Defense
                                         (Failure to Mitigate)

        If any alleged damages exist (which TIB denies), Plaintiff and the putative class members

 failed to mitigate their alleged damages and, therefore, recovery must be reduced or denied.

                                    Twelfth Affirmative Defense
                                     (Bar on multiple recoveries)

        To the extent any relief sought by plaintiff would be duplicative of relief sought by other

 plaintiffs in other lawsuits subjecting TIB to the possibility of multiple recoveries, such recovery

 is barred by the Fifth and Eighth Amendments to the United States Constitution.


                                                   18
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 19 of 20 PageID 418




                                 Thirteenth Affirmative Defense
                              (Constitutionality of Statutory Damages)

        The TCPA provides for statutory damages of $500 to $1,500 for each violation of the law.

 When directed at calls, statutory damages under the TCPA can quickly rise to millions of dollars

 for alleged actions that cause little to no actual damages to Plaintiff or other individuals and such

 a calculation would be excessive, improper, and unreasonable.            Statutory damages would

 constitute an excessive fine or penalty without the substantive or procedural safeguards guaranteed

 by the Fifth and Fourteenth Amendment to the United States Constitution.

                                  Fourteenth Affirmative Defense
                                        (Lack of Standing)

        To establish standing under Article III of the United States Constitution, Plaintiff and the

 proposed class must show concrete and particularized invasion of a legally protected interest. To

 the extent that Plaintiff and members of the proposed class have not paid money, lost title to goods

 of value, or suffered any other concrete or particularized harm as a result of the conduct alleged,

 and/or that Plaintiff is a “professional plaintiff” who seeks out alleged TCPA violations for his

 personal profit, Plaintiff and/or members of the proposed class lack standing to bring this suit under

 Article III of the United States Constitution.

                                   Fifteenth Affirmative Defense
                                          (Unclean Hands)

        Plaintiff’s claims and those of the putative class are barred, in whole or in part, by the

 doctrines of unclean hands and in pari delicto because, on information and belief, Plaintiff invited

 the calls on which he now seeks liability.

                                   Sixteenth Affirmative Defense
                                        (Additional Defenses)

        TIB expressly and specifically reserves the right to amend this Answer to add, delete, or

 modify affirmative defenses based on legal theories, facts and circumstances that may or will be


                                                  19
Case 8:20-cv-01905-JSM-TGW Document 56 Filed 04/16/21 Page 20 of 20 PageID 419




 developed through discovery or further legal analysis of Plaintiff’s and the putative class’s claims

 and TIB’s position in this litigation.

        Dated: April 16, 2021

                                               Respectfully Submitted,


                                              By:        /s/ Cory W. Eichhorn
                                                    Cory W. Eichhorn
                                                    Florida Bar No. 576761
                                                    cory.eichhorn@hklaw.com
                                                    Holland & Knight LLP
                                                    701 Brickell Avenue, Suite 3300
                                                    Miami, FL 33131
                                                    Telephone: (305) 374-8500
                                                           and
                                                    Anthony J. Palermo
                                                    Florida Bar No. 98716
                                                    anthony.palermo@hklaw.com
                                                    Holland & Knight LLP
                                                    100 North Tampa Street, Suite 4100
                                                    Tampa, FL 33602
                                                    Telephone: (813) 227-8500

                                                    Attorneys for Defendant
                                                    Total Insurance Brokers, LLC




                                                 20
